Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 2/9/22.  Claims 1, 3, and 5-11 have been amended.  Claims 12 and 13 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harumoto et al [US 2004/0193347].
For claim 1, the information processing apparatus (Abstract: information acquiring/managing unit) taught by Harumoto includes the following claimed subject matter, as noted, 1) the claimed storage unit is met by the storage unit (Nos. 11, 302) that stores information obtained by a traveling simulation (avoidance simulator No. 12e; Paragraph 199: “information stored in the storage unit 302, to create simulation data”) in a virtual environment (Figure 36 depicts possible situations that the own vehicle is 
For claim 3, one specific action mentioned for accident prevention of Harumoto (Paragraph 135) includes intentional deviation from a lane, such as passing or changing the lane.
For claim 8, the Harumoto reference includes a communication ECU (No. 202) connected to a vehicle communication device (No. 102) for communicating with other vehicles (Paragraph 164).
For claim 10, the information processing method (Abstract: information acquiring/managing unit) taught by Harumoto includes the following claimed steps, as noted, 1) the claimed acquiring actual information is achieved using the information acquiring unit (No. 12a) that acquires actual information during traveling of the vehicle (Paragraph 98: GPS satellite, type of a sign, color of traffic lights, and shape of road from a camera No. 11; Paragraph 165: image recognition ECU 203 connected to 
For claim 11, the non-transitory computer readable medium (Title: computer program) storing an information processing program (Abstract: information acquiring/managing unit) taught by Harumoto includes the following claimed steps, as noted, 1) the claimed acquiring actual information is achieved using the information acquiring unit (No. 12a) that acquires actual information during traveling of the vehicle (Paragraph 98: GPS satellite, type of a sign, color of traffic lights, and shape of road from a camera No. 11; Paragraph 165: image recognition ECU 203 connected to cameras 103), and 2) the claimed providing an alert of occurrence of a pre-dangerous state is achieved using the vehicle controller (No. 12d) that can output a voice message when a danger level when an appropriate predication or warning is met (Paragraph 110; also control table 301d produces warning sounds depending on determination condition, Fig. 39, Paragraph 177).
For claim 12, as the simulation information of Harumoto is stored before encountering the dangerous situation, this is considered to be stored a predetermined time before the dangerous state.
For claim 13, the information stored in the storage unit (No. 302) of Harumoto (Paragraph 190) is steering angle.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harumoto et al in view of Seder et al [U.S. 8,269,652].
For claim 5, the Harumoto reference does not mention or suggest controlling to select and output a front side of a driver of the vehicle as an output position if a pre-dangerous state is cut-in of another vehicle.
The location or position of an alert in a vehicle has been considered and taught in the prior art.  The head-up display taught by Seder teaches a transparent display that also allows the driver to keep their view through the windshield.  Furthermore, the system uses several acquiring devices such as a camera system (No. 120), radar system (No. 125), and GPS device (No. 140) to gather information about the vehicle and its surroundings.  Also, the display of Seder can alert the driver not only of a hazard, but also the location and position of said hazard.  Looking at Figure 33, a vehicle indicator (No. 228) and pedestrian indicator (No. 230) are superimposed over the location of their corresponding counterparts when fog obscures the driver’s vision.  Also, Figure 34 depicts the location of a vehicle in the driver’s blind spot (No. 246) when a lane change is desired.  There is even a wildlife indicator (No. 274) with direction arrow to warn the driver of possible collision with an animal.  Also, one possible state alerted by the Seder reference is a cut-in of another vehicle in front of the vehicle (Col. 40, Lns. 34-38).  The Seder reference also mentions that the graphic can be displayed at the edge of the windshield closest to the source of the critical information.
The Seder reference pertains to alerting a driver of a potential hazardous situation, and it does this using a display that can cover the entire windshield.  According to Seder, prior art displays were frequently restricted to a limited region on 
For claim 6, Figure 34 of Seder depicts a lane change tactical display (No. 246) that shows a vehicle in a blind spot of the host vehicle.
For claim 7, the Seder reference presents a pedestrian indicator (No. 230) and further can produce an indicator (No. 274) if an animal runs out from a side of travel (Fig. 37).
For claim 9, the Seder reference includes vehicle operation sensors including a vehicle speed sensor (No. 130) as well as an occupant eye location sensing system (No. 160).  The Harumoto reference gathers attributes of a driver (Fig. 35, frequency of blinks, line of sight, and direction of face) to control output of alerts (Fig. 39: dozing, looking aside).

Response to Arguments
Argument:
“The applied art does not teach this claim language. Harumoto just describes that realtime information is acquired as to the real world is acquired, and danger is estimated based on such acquired information. By comparison, the claim language provides an alert based on actual information acquired as well as information indicating a pre-dangerous state that has 

Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.

Response to Argument:
	The Examiner does not agree with the Applicant’s assertion that the Harumoto reference does not store information indicating a pre-dangerous state in advance.
	First, the Harumoto reference states (Paragraph 199) that various kinds of information are stored in the storage unit (No. 302) to create simulation data, and performs various kinds of simulation using the data.  Also, the prediction and determination ECU (No. 301) includes a simulation data generation unit (No. 301e) as well as a danger prediction simulator (No. 301e).  Thus, this means that some type of simulation data has been stored in advance.
	Secondly, as noted above, the Harumoto reference goes on to detail (Paragraph 174) how the prediction and determination ECU refers to various kinds of information stored in the storage unit (No. 302) to determine whether the situation satisfies the specified condition stored in a situation specifying table (No. 301a), thereby specifying the situation that the own vehicle is confronting.  This indicates to the Examiner that stored information based on simulations have been stored in advance in order to consult depending upon the real or actual situation the vehicle is encountering.
	The Examiner recognizes that the word “virtual” is not used in the Harumoto reference to the vehicle; however, the reference does describe (Paragraph 200) how the simulation data generation unit (No. 301e) uses various kinds of information stored in the storage unit (No. 302) to continuously generation simulation data as shown in Fig. 47.  The simulation data is for virtually expressing the surrounding situation around the vehicle.  This means that some type of virtual environment is being processed and consulted in relation to the actual or real environment the vehicle is encountering.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/8/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687